Title: Josephus B. Stuart to Thomas Jefferson, 5 April 1817
From: Stuart, Josephus Bradner
To: Jefferson, Thomas


          
            
              Sir.
              New York, 5th April 1817.
            
            I take the liberty to send you the inclosed paper,  by which you will see, the portentious state of the British Government & Nation. My letters from London, speak confidently of an approaching crisis.—
            
              Most respectfully Yours,
              J. B. Stuart
            
          
          
            P.S. You know the influence & connections of the Marquis of Wellesly—note his speech.—
          
        